LEVINE, J.
In the case of Cleveland Produce Co. vs. Dennert, 105 OS. 149, it was held that this duty of the trial court to make such finding in accordance with the statute, is mandatory and that a failure to comply with the request constitutes reversible error.
It is claimed that in the case at. bar the failure of the court to make such separate findings was not set forth as a ground in support of the motion for a new trial filed by plaintiff in error and that he therefore waived this assignment of error.
We -.hold that this position is incorrect for the reason that errors of law may be urged before the reviewing court even though no motion for a new trial was ever filed.
The Municipal Court, in our opinion, committed reversible error in failing to comply with the mandatory provisions of the statute and for that reason the judgment of the Municipal Court is ordered reversed and the cause remanded for proceedings according to law.
Vickery, PJ., and Sullivan, J., concur.